April 14, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                     CHRISTOPHER NORMAN, Appellant

NO. 14-12-00995-CV                          V.

          CHRISTOPHER HENKEL AND LISA HENKEL, Appellees
                 ________________________________

       This cause, an appeal from the judgment in favor of appellees, Christopher
Henkel and Lisa Henkel, signed July 31, 2012, was heard on the transcript of the
record. We have inspected the record and find no error in the judgment. We order
the judgment of the court below AFFIRMED.

       We order appellant, Christopher Norman, jointly and severally, to pay all
costs incurred in this appeal.

      We further order this decision certified below for observance.